DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2021, 12/20/2021, 2/14/2022 and 5/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. US 2012/0189293.

	Re claims 1 and 11, Cao discloses a dual sensor imaging system (electronic device 10 including camera module 12) and an imaging method of a dual sensor imaging system (10, 12)(figure 1; paragraphs 15-21), comprising: at least one color sensor (16B – Bayer image sensor)(figure 6; paragraphs 30-46); at least one infrared ray (IR) sensor (16A – near-infrared image sensor) (figure 6; paragraphs 30-46); a storage device, storing a computer program (storage devices and memories are included in electronic device 10); and a processor (processing circuitry 18), coupled to the at least one color sensor (16B), the at least one IR sensor (16A), and the storage device (figure 1; paragraphs 15-21), and configured to load and execute the computer program to: identify an imaging scene of the dual sensor system; control the at least one color sensor (16B) and the at least one IR sensor (16A) to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of exposure conditions suitable for the imaging scene; adaptively select a combination of the color image and the IR image that can reveal details of the imaging scene; and fuse the selected color image and the IR image to generate a scene image with the details of the imaging scene (images captured by color and infrared sensors 16A, 16B are processed to form a composite image and also to extract depth information of an identified scene within the images) (figure 6; paragraphs 30-46).

	Re claims 2 and 12, Cao further discloses that the processor (18) controls at least one of the at least one color sensor (16B) and the at least one infrared sensor (16A) to capture at least one standard image of the imaging scene by adopting a standard exposure condition, and uses the at least one standard image to identify the imaging scene (images captured by color and infrared sensors 16A, 16B are processed to form a composite image and also to extract depth information of an identified scene within the images.  In addition, object recognition is performed in the image captured by the Bayer image sensor.) (figure 6; paragraphs 30-46).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US 2012/0189293 in view of Okamoto et al. US 2020/0045247.

Re claims 10 and 20, Cao discloses all of the limitations of claims 1 and 11 above.  In addition, Cao further discloses that images captured by the color image sensor and the infrared sensor may be combined to generate a combined image (figure 6; paragraphs 30-46).  However, although the Cao reference discloses all of the above limitations it fails to specifically disclose that the processor captures a plurality of features in the selected color image and IR image, and aligns the color image and the IR image according to correspondence between the captured features.
However, Okamoto discloses that it is well known in the digital image processing art for common areas of a captured visible image (601a) and a captured infrared image (603a) to be aligned with each other and for the visible and infrared images (601a, 603a) to be combined to generate a combined image (602a) (figure 7; paragraphs 37-41).  Therefore, it would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have been motivated to include the teaching of aligning a color image and an infrared image corresponding to features within the images when combining the images as disclosed by Okamoto in the dual sensor imaging system disclosed by the Cao reference.  Doing so would provide a means for combining captured color images and captured infrared images into a single combined image by ensuring that the input images are aligned with one another during the image combining process.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 3-8 and 13-18, the prior art does not disclose a dual sensor imaging system and an imaging method of a dual sensor imaging system having the specific limitations disclosed in claims 3-8 and 13-18, wherein the dual sensor imaging system comprises: at least one color sensor; at least one infrared ray (IR) sensor; a storage device, storing a computer program; and a processor, coupled to the at least one color sensor, the at least one IR sensor, and the storage device, and configured to load and execute the computer program to: identify an imaging scene of the dual sensor system; control the at least one color sensor and the at least one IR sensor to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of exposure conditions suitable for the imaging scene; adaptively select a combination of the color image and the IR image that can reveal details of the imaging scene; and fuse the selected color image and the IR image to generate a scene image with the details of the imaging scene, wherein the processor: selects one of the color images as a reference image according to color details of each of the color images; identifies at least one defect area lacing texture details in the reference image; and selects one of the IR images according to texture details of an image corresponding to the at least one defect area in each of the IR images to be fused with the reference image.

Re claims 9 and 19, the prior art does not disclose a dual sensor imaging system and an imaging method of a dual sensor imaging system having the specific limitations disclosed in claims 9 and 19, wherein the dual sensor imaging system comprises: at least one color sensor; at least one infrared ray (IR) sensor; a storage device, storing a computer program; and a processor, coupled to the at least one color sensor, the at least one IR sensor, and the storage device, and configured to load and execute the computer program to: identify an imaging scene of the dual sensor system; control the at least one color sensor and the at least one IR sensor to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of exposure conditions suitable for the imaging scene; adaptively select a combination of the color image and the IR image that can reveal details of the imaging scene; and fuse the selected color image and the IR image to generate a scene image with the details of the imaging scene, wherein the processor: converts a color space of the selected color image from an RGB color space to a YUV color space; replaces a brightness component of the converted color image with a brightness component of the selected IR image; and converts a color space of the replaced color image back to the RGB color space to generate the image scene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lajevardi et al. US 2018/0376044 discloses a camera including both visual light and infrared image sensors for capturing image data.
Park et al. US 2019/0253647 discloses an image sensor including both visible and infrared image arrays for capturing image data.
Yamamoto US 2020/0204717 discloses an image processing apparatus including an image obtaining unit configured to obtain and combine visible image data and infrared image data.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699